ORDER

PER CURIAM.
AND NOW, this 11th day of July, 2014, the Petition for Allowance of Appeal is GRANTED, LIMITED to the following issue as stated by Petitioner:
Whether, if Act 152 violates the single-subject rule of Article III, Section 3 of the Pennsylvania Constitution, Megan’s Law can be sustained by severance of the remaining portions of Act 152 of 2004.
The Superior Court’s decision is VACATED, based on our decision in Commonwealth v. Neiman, — Pa. -, 84 A.3d 603 (2013), to the extent that it upheld the amendments to Megan’s Law, and the matter is REMANDED for reconsideration in light of Commonwealth v. Neiman, — Pa. -, 84 A.3d 603 (2013). Allocatur is DENIED as to all remaining issues.
Justice Stevens notes his dissent to the order, as he would vote to grant allocatur to revisit this Court’s decision in Commonwealth v. Neiman, — Pa.-, 84 A.3d 603 (2013), which struck down Act 152, P.L. 1243 No. 152 (2004) as unconstitutional under the single subject rule of Article III, Section 3 of the Pennsylvania Constitution.